307 So. 2d 503 (1975)
Glenn A. LUZIER, Jr., Petitioner,
v.
FLORIDA DEPARTMENT OF COMMERCE, INDUSTRIAL RELATIONS COMMISSION, and Roosevelt Williams, Respondents.
No. 74-406.
District Court of Appeal of Florida, Second District.
January 24, 1975.
Glenn A. Luzier, Jr., in pro per.
Kenneth H. Hart, Jr., Gen. Counsel, Tallahassee, and James R. Parks, Miami, for respondent Industrial Relations Commission.
PER CURIAM.
On November 15, 1973, respondents' claims examiner mailed notice to petitioner (employer) that he had determined that claimant (employee) was not disqualified for receiving unemployment compensation and that petitioner was chargeable with his pro rata share of any benefits which might be paid to the claimant. On November 29, 1973, fourteen days later, petitioner filed an appeal to an appeals referee of the Industrial Relations Commission. On December 19, 1973, a hearing was held before the appeals referee. The following day the referee issued his decision by dismissing petitioner's appeal because of lack of jurisdiction for the reason that petitioner had not filed his appeal within the ten-day time period as provided in Florida Statutes, Section 443.07. On December 28, 1973, petitioner filed an appeal to the Industrial Relations Commission. On February 8, 1974, the commission mailed copies of its decision to the respective parties wherein it affirmed the appeals referee. The record indicates that on March 8, 1974, petitioner filed in this court a petition for writ of certiorari.
Petitioner filed a pro se brief, which is directed to the merits of the case only. Respondent's brief, on the other hand, contends that the appeals referee lacked jurisdiction because the petitioner did not file his appeal within the time provided in *504 Florida Statutes, Section 443.07. A review of the record shows that the respondent's position is well taken. Therefore, the petition for writ of certiorari, for the above-stated reasons, is
Denied.
HOBSON, A.C.J., and BOARDMAN and GRIMES, JJ., concur.